     Case 4:82-cv-00866-DPM Document 5697 Filed 09/14/20 Page 1 of 13




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                    PLAINTIFF

v.                           Case No. 4:82-cv-00866-DPM

PULASKI COUNTY SPECIAL
SCHOOL DISTRICT, ET AL                                     DEFENDANTS

EMILY MCCLENDON, TAMARA EACKLES,
VALERIE STALLINGS, TIFFANY ELLIS AND
LINDA MORGAN                                              INTERVENORS

             INTERVENORS’ PRETRIAL DISCLOSURE SHEET
                   REGARDING JNPSD’S HEARING

1. Identity of Parties:

     Intervenors are the class consisting of all African American and black

students enrolled in the JNPSD and their parents and other care givers

(persons in loco parentis). Defendants are the Jacksonville North Pulaski

School District, the Jacksonville North Pulaski School District Board of

School Directors and the individual members of the Board of School

Directors.

2. Parties Legal Counsel:

     Austin Porter
     Porter Law Firm
     323 Center Street
     Little Rock, Arkansas 72201

     Robert Pressman
     22 Locust Avenue
     Lexington, MA 02421




                                       1
   Case 4:82-cv-00866-DPM Document 5697 Filed 09/14/20 Page 2 of 13




   Shawn G. Childs
   Lawrence A. Walker
   John W. Walker, P.A.
   1723 S. Broadway
   Little Rock, Arkansas 72206

3. Summary of Claims and Relief Sought:

      JNPSD is required to implement five sections of Plan 2000. These

sections address discipline, school facilities, staffing incentives, student

achievement, and monitoring. Intervenors seek the denial of JNPSD’s

motion for a ruling of full unitary status and termination of court supervision

in these areas, with the exception of school facilities where it is understood

that the Court’s supervision is to continue in accord with the ruling of

September 25, 2018. Intervenors may seek additional affirmative relief, if

shown to be necessary based upon the evidence at the hearing. At an

appropriate time, Intervenors will also seek an award of attorney’s fees and

costs for their monitoring and substantive work.

4. Prospects for Settlement:

   No current prospects for settlement.

5. Jurisdictional Basis:

   Jurisdiction is pursuant to 28 U.S.C. Sec. 1343(a)(3).

6. Pending Motions:

      a) JNPSD’s Motion in Limine to Properly Allocate the Burden of Proof;

      b) JNPSD’s Motion in Limine (multiple topics); and

      c) JNPSD’s Motion for Unitary Status.




                                        2
   Case 4:82-cv-00866-DPM Document 5697 Filed 09/14/20 Page 3 of 13




7. Summary of Facts:

      Intervenors’ position is that JNPSD has the burden of proof on all Plan

2000 issues. This position is not waived by any of the content of the following

summaries, or this document overall. Intervenors have provided a detailed

statement of their position on the relevant facts in their Brief in Support of

Intervenors’ Opposition to JNPSD’s Motion for Unitary Status. See 5694 at

2 -31 (September 8, 2020).

                             Court Expert

      a) The Court expert did not carry out in a neutral manner the

assignment to complete eight reports. Nothing in the Court’s description of

the assignment suggested favoring the districts in the opportunity to provide

input to the extent this was planned and occurred. This included providing

only the districts the opportunity to provide input regarding the first five

reports completed. These reposts included the JNPSD staffing incentives,

student achievement and discipline reports. The district-only input approach

continued, despite a communication from Intervenor’s after the second of

these reports, requesting the opportunity to participate in the process. When

the Court expert first requested input from Intervenors, regarding the

PCSSD facility report, the only query posed related to a pre-2010 Maumelle

High School issue. Current facility issues were ignored in this input request.




                                       3
   Case 4:82-cv-00866-DPM Document 5697 Filed 09/14/20 Page 4 of 13




      b) The JNPSD monitoring report is the only JNPSD report on which

the Court expert secured Intervenors’ input. Ms. Powell resolved all issues

on JNPSD monitoring in accord with the district’s position. The report also

relied on an approach to compliance with Section N. 3. reporting

requirements, with no support in the text of N. 3. or the case history.

      c) The Court Expert’s reports are marked by inadequate analyses. For

example, the Court Expert did not secure input from school level personnel

regarding the extent of implementation of programs which she discussed. .

8. Proposed Stipulations: None.

9. Contested Issues of Fact:

      a) the extent of implementation of each of the requirements of Plan

2000 in each of the four areas in which a determination of unitary status and

release from Court supervision is sought, student achievement, discipline,

staffing incentives and monitoring.

      b) the duration and the extent of implementation of each

implementation step JNPSD claims it has implemented to comply in each of

the four areas, student achievement, discipline, staffing incentives and

monitoring.

                          Student Achievement

      c) in addition to a) and b), facts regarding the extent of the

performance gaps.

      d) the facts regarding ACT Aspire results by subject matter.




                                       4
   Case 4:82-cv-00866-DPM Document 5697 Filed 09/14/20 Page 5 of 13




                                   Discipline

       e) in addition to a) and b), identification of racial disparities in the

imposition of discipline techniques and particular offenses.

       f) the racial makeup and the educational programming in the alternative

learning environments.

       g) facts regarding the referral of students to the juvenile justice system and

the racial composition of the students referred.

       h) the facts regarding the accuracy of district data, including the numbers of

referrals for discipline issues and discipline techniques imposed.

                                   Facilities

        While the current JNPSD motion does not concern a facility issue, it will be

necessary at some point for the Court and the parties to address the Murrell Taylor

Elementary school funding issue.

                                   Staffing Incentives

       i)The facts regarding JNPSD’s assertion of compliance with the

staffing incentive provisions. See Intervenors’ Brief in Opposition to JNPSD’s

Motion for Unitary Status, Document 5694 at 29 (Intervenors’ suggestion of an

approach to developing the facts on this obligation at the Hearing).

                                    Monitoring

       j) the extent of JNPSD’s monitoring efforts.

       k) the facts regarding the extent of compliance with Plan 2000 N.(3)

reporting requirements.




                                          5
   Case 4:82-cv-00866-DPM Document 5697 Filed 09/14/20 Page 6 of 13




      l) facts regarding the implementation and the monitoring of the

staffing stipulation and special education agreements, included in the

determination of unitary status for these areas.

                            Court Expert

      m) the facts regarding the process by which the Court Expert

completed the eight reports; and

      n) the adequacy of the content of the Court Expert’s reports.

10. Contested Issues of Law:

              a) whether the Court should resolve the Motion for Unitary

Status in the areas of student achievement, discipline, staffing incentives,

and monitoring in accord with the standards set forth in Intervenors’ brief.

See 5694 at 31-37.

              b) whether JNPSD’s current argument regarding the nature of

the student achievement, discipline and monitoring relief is barred by laches

and waiver.

               c) whether, if the issue is reached, the student achievement,

discipline and monitoring relief is properly identified as within the bounds

of lawful settlements, in the light of the relevant factual history and the

totality of the applicable legal principles.

              d) the weight to be given in assessing compliance in an area to

the fact that a program is in the early stages of implementation, or involves a

limited number of students.




                                         6
   Case 4:82-cv-00866-DPM Document 5697 Filed 09/14/20 Page 7 of 13




              e) whether the Court Expert functioned in a neutral manner in

completing the eight reports.

             f) the resolution of the issues raised by each of the Motions in

Limine.



11. Exhibits:

                                  Achievement

             1) Leadership Team minutes (JNPSD discovery response; see

example cited in brief and motion response)

             2) ACT Aspire results provided to Court Expert (April-May,

2019)

             3 ) Charts of ACT Aspire results for Reading and Science (April-

May, 2019)

             4) Final Business Rules for Calculating the 2019 ESSA School

Index Scores (excerpts) (Interpretations of four levels of reading and science

scores)

             5) AVID secondary school enrollment data

             6) AVID secondary school participation process

             7) Sample School Comprehensive Plan reports 2016-17

             8) School Improvement plans 2018-19 (titled Strategic Plans)

             9) District Strategic Plan for 2018-19

             10) School Improvement plans 2019-20 (titled Strategic plans)




                                        7
   Case 4:82-cv-00866-DPM Document 5697 Filed 09/14/20 Page 8 of 13




             11) District Strategic plans for 2019-20

             12) Individual School Plans for Improvement for School Board

Work Session on October 29, 2019

             13) Agenda and Minutes for Board Work Session on October 29,

2019

             14) Agenda for school board meeting of May 7, 2018 and report

excerpts

            15) Monitoring communications dated February 27, 2017 regarding

Ross Plan obligations regarding quarterly and monthly meetings

            16) Monitoring communication dated April 2, 2018 regarding Ross

Plan obligations

           17) Meeting notes by Joy Springer regarding meeting held on April

18, 2018 regarding Ross Plan obligations

           18) Agendas for court ordered monthly meetings hosted by

Intervenors (also relates to discipline, staffing incentives and monitoring)

            19) JNPSD’s responses to Intervenors Discovery Requests

(Excerpts)

                                  Discipline

           20) Annual Discipline Reports from 2016-17 through 2019-20

(semester one of 2019-20)

           21) Charts providing examples of discipline disparity for different

years and different elements of the school system and students enrolled




                                        8
   Case 4:82-cv-00866-DPM Document 5697 Filed 09/14/20 Page 9 of 13




          22) Jacob Smith’s email to administrators dated February 11, 2019

          23) Agenda for school board meeting of February 12, 2019, report

excerpts and minutes of meeting

          24) JNPSD racial disparity in discipline guidelines (Bates JNPSD

1542)

         25) Chart provided by Jacob Smith with data showing out-of-school

suspensions for subjective rule violations, by race and gender, for the

2019-20 school year (provided 2/7/2020)

        26) Chart showing racial disparity in out-of-school suspensions for

subjective offenses (See 25 – data utilized)

        27) Excerpt from JNPSD Plan of Support showing “referrals” by

race for 2018 and 2019

        28) Monitoring communications regarding referrals of class members to

the juvenile justice center (Supt. Duffie identified as a recipient)

        29) Monitoring communications regarding quarterly and monthly

meetings

        30) JNPSD’s responses to Intervenors’ discovery requests to JNPSD

regarding Discipline (excerpts)

                           Staffing Incentives

        31) JNPSD has the burden of proof on this issue (awaiting JNPSD

exhibits to provide basis for understanding district’s position)




                                        9
  Case 4:82-cv-00866-DPM Document 5697 Filed 09/14/20 Page 10 of 13




      32) Email dated 3/6/18 from Springer to Bone re “ Grow Your Own”

      33) Email dated 3/6/18 from Springer to Duffie re Grow Your Own

      34) Email strand dated 12/19/19 re Springer’s effort, unsuccessful, to

secure documents JNPSD provided Court Expert for her work on L3 Staffing

Compliance Report (informed by district and court expert that none were

provided)

      35) JNPSD’s responses to Intervenors’ L3 discovery (excerpts)

                             Monitoring

      36) Email dated 8/24/17 from Walker to Bone re Plan 2000 reports

      37) Email dated 1/4/18 from Walker to Duffie re ASCIP plans

      38) Email dated 2/26/18 from Springer to Bond re student achievement

obligations

      39) Email dated 3/7/18 from Springer to Duffie re Appearance before

Board as a regular agenda request

      40) Email strand dated 4/6/18 to Duffie re CWDSA

      41) Email dated 6/5/18 from Springer to Bone re student achievement

information

      42) Email dated 7/19/18 from Springer to Duffie/Bone re district’s

strategic plan

      43) Email strand dated 12/18/18 re documents for monitoring visits to

schools




                                     10
  Case 4:82-cv-00866-DPM Document 5697 Filed 09/14/20 Page 11 of 13




                            Court Expert

       44) Email of Court Expert procedures provided to the JNPSD and

PCSSD on July 23, 2019;

      45) Court Expert email January 24, 2020 to Springer

      46) Court Expert email dated April 30, 2020 to Springer

      Intervenors reserve the right to utilize exhibits listed by the

defendants. In addition, Intervenors reserve the right to utilize documents

which they have produced to JNPSD as well documents JNPSD has provided

to Intervenors.

      12. Charts, Graphs, Models, etc.: Intervenors will make charts

based on the information supplied by the defendants regarding achievement

and discipline data.

             See Exhibit numbers 3, 21 and 26.

13. Witnesses:

      a) Rizelle Aaron

      b) Tiffany Bone

      c) Bryan Duffie

      d) Gregory Hodges

      e) Tammy Knowlton

      f) Margie Powell

      g) Jacob Smith

      h) Joy Springer




                                      11
  Case 4:82-cv-00866-DPM Document 5697 Filed 09/14/20 Page 12 of 13




       Intervenors also reserve the right to call any witness listed by

the defendants as well as witnesses identified during discovery.

14. Request to Amend Pleading: none

15. Status of Discovery: completed except for some supplemental

responses to discovery requests.

16. Suggestions for Expediting Trial: Intervenors have suggested an

approach for development of the Staffing Incentives evidence (See 5694 at

24).

17. Estimated Length of Trial: The time designated by the Court

(additional time may be needed).



                          Respectfully submitted,

                          /s/ Austin Porter, Jr.
                          Austin Porter, Jr. - # AB86145
                          PORTER LAW FIRM
                          323 Center Street, Suite 1300
                          Little Rock, Arkansas 72201
                          501-244-8200

                          Robert Pressman
                          22 Locust Avenue
                          Lexington, MA 02421
                          781-862-1955

                          Shawn G. Childs
                          Lawrence A. Walker
                          JOHN W. WALKER, P.A.
                          1723 Broadway
                          Little Rock, Arkansas 72206
                          (501) 374-3758
                          (501) 374-4187




                                     12
Case 4:82-cv-00866-DPM Document 5697 Filed 09/14/20 Page 13 of 13




                               13
